Case 18-10777-KHK       Doc 68    Filed 12/28/18 Entered 12/28/18 16:26:52             Desc Main
                                  Document     Page 1 of 2


                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION
__________________________________________
                                           )
IN RE:                                     )
                                          )
ROSIE-LEE ANTOINETTE BRYANT               )  Case No. 18-10777-KHK
                                          )  Chapter 7
                                          )
       Debtor                             )
__________________________________________)

                                     REPORT OF SALE

       Janet M. Meiburger, the Trustee herein, reports that she has sold the property of the

Debtor located at 982 Old Holly Drive, Great Falls, Virginia 22066 pursuant to the Order

Granting Trustee’s Motion to Approve the Sale to the Debtor of the Bankruptcy Estate’s Interest

in the Real Property Located at 982 Old Holly Drive, Great Falls, Virginia 22066 (Docket No.

66).

       The Buyer was the Debtor, Rosie-Lee Antoinette Bryant. The net proceeds to the estate

were $10,000.00.

                                             Respectfully submitted,

                                             THE MEIBURGER LAW FIRM, P.C.

Dated: December 28, 2018                     By: /s/ Janet M. Meiburger
                                                Janet M. Meiburger, Esq., VSB No. 31842
                                                The Meiburger Law Firm, P.C.
                                                1493 Chain Bridge Road, Suite 201
                                                McLean, Virginia 22101
                                                (703) 556-7871
                                                Counsel to Chapter 7 Trustee




______________________________________
Janet M. Meiburger, VA Bar No. 31842
The Meiburger Law Firm, P.C.
1493 Chain Bridge Road, Suite 201
McLean, VA 22101
(703) 556-7871
Counsel to Chapter 7 Trustee
Case 18-10777-KHK        Doc 68         Filed 12/28/18 Entered 12/28/18 16:26:52                        Desc Main
                                        Document     Page 2 of 2


                                    CERTIFICATE OF SERVICE

       I HEREBY certify that on this 28th day of December, 2018, a true and correct copy of the

foregoing Report of Sale will be served by ECF e-mail pursuant to the applicable Standing Order

of the Court.


                                                       /s/ Janet M. Meiburger
                                                       Janet M. Meiburger




                    J:\Trustee\Bryant, Rosie-Lee Antoinette (18-10777)\Pleadings\Report of Sale.1.doc



                                                           2
